DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Examiner apologizes for the lack of clarity in the form paragraph provided by the Office.  However, the phrase “admits of” does not relate to any admission made by the Applicant.  The phrase means “permits” or “allows.”  In other words, if the subject matter of the application permits or allows for (“admits of”) illustration by a drawing without its being necessary for the understanding of the subject matter and the applicant has not furnished such a drawing, the Examiner will require its submission.  See 37 CFR 1.81(c).  In this case, the invention is an apparatus including physical structures such as a mixer, a tank, feed means, etc., all of which can be illustrated by drawings.  Thus, the Applicant is required to furnish such a drawing.
Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
It is noted that a simple schematic illustration (i.e. boxes and lines) depicting the structures described in claim 11 would meet this requirement.  An example of such an illustration would be figure 10 of the Wilmer reference cited in the rejections below.  The Drawing should be labeled with reference numerals and described in the Specification.  Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  See 37 CFR 1.84(u).

Claim Rejections - 35 USC § 112
In view of the Applicant’s amendments, the rejections under 35 USC 112(b) have been withdrawn.  However, new rejections are presented below.
Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the coloured and/or effect-imparting liquid formulations” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11, from which claim 2 depends, does not mention coloured and/or effect-imparting liquid formulations.
Claim 3 is rejected because it depends from indefinite claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 2-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilmer et al. (EP 1749565, hereinafter Wilmer, cited on 11/18/2019 IDS).
Regarding claim 11, Wilmer discloses a process for manufacturing formulations, comprising:
continuously feeding feedstocks into a process mixer in which there is a first mixing device for mixing of feedstocks (figure 10, from vessels 3 to mixer 22 in the direction of the feed arrows);
continuously manufacturing a formulation by mixing the feedstocks in the process mixer (paragraph 0058) and transferring the formulation into a buffer tank (downstream vessel 3) with a second mixing device (paragraph 0067) via a connection between process mixer and buffer tank (see figure 10);
ascertaining properties of the continuously manufactured formulation by means of a measurement unit (sensor 96, placed to ascertain properties during the transfer), the measurement unit being assigned to the connection of process mixer and buffer tank or arranged within a corresponding conduit system (sensor 96 can be seen to be placed within a conduit between mixer 22 and downstream vessel 3);
determining a deviation of properties of the continuously manufactured formulation from the properties of a predefined target state by means of an evaluation unit (see claim 1);
ascertaining adjustment volumes for feedstocks that are needed in view of the deviations in the properties of the continuously manufactured formulation from the target state and a total volume of formulation volume to be manufactured for establishment of the target state of the total volume (see claim 1);
continuously manufacturing further portions of the formulation in the process mixer, taking account of the correction volumes ascertained in the manufacture of at least one of the further part-batches by adjustment of the feeding of feedstocks into the process mixer; and
combining the manufactured portions for manufacture of the total volume (paragraphs 0064-0066).
Regarding claims 2 and 3, Wilmer discloses that the subunit is set up for the blending of liquids, including raw materials for a variety of end products (paragraphs 0001 and 0002).  The liquid raw materials are considered to be feedstocks as recited, meeting the claims.  Further, any or all of the end products mentioned would have a color and/or would impart an effect of some kind.
Regarding claim 4, Wilmer discloses the means having devices for withdrawing defined amounts of feedstocks from reservoirs that incorporate technical means of monitoring and closed-loop control of a mass flow rate of the respective feedstocks (figure 10, pumps 90, sensor 92, valves 21).
Regarding claim 5, Wilmer discloses the means additionally comprising fluid-conducting pipework systems (figure 10, lines between vessels 3 and mixer 22) for transfer of the defined amounts of feedstocks into the process mixer (mixer 22).
Regarding claim 6, Wilmer discloses the properties ascertained in the measurement unit including density (paragraph 0066, “densitometer”).
Regarding claim 7, Wilmer discloses the unit for adjustment being set up with regard to the adjustment of the feedstocks such that, after the manufacture of an overall batch, the overall batch has a target state predefined by reference values (see claim 1; paragraphs 0064-0066).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilmer et al. (EP 1749565, hereinafter Wilmer, cited on 11/08/2019 IDS) in view of Auad (US 6533449, hereinafter Auad).
Regarding claim 12, Wilmer is silent to the subunits as recited.  Auad is relied upon, as above, to teach subunits, and further to teach the feeding of intermediates from subunits to a main process mixer (see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Wilmer with an additional subunit as recited for the purpose of premixing materials to be combined into further mixtures.

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.
The Applicant argues that Wilmer discloses that material that has already been mixed is pumped back into the mixing device or supply lines thereto, and thus Wilmer does not disclose taking into account a predefined, continuously produced total quantity in the production (remarks, page 7).  The Examiner respectfully disagrees.  First, paragraph 0062, which refers to the embodiment cited by the Examiner, states that “outlet line 17 may feed into a holding vessel 3 and blended process material may be fed from the holding vessel 3 to points of use as needed.”  This clearly indicates that, at least in one embodiment, the mixed material is not fed back into the supply lines or mixing device.  It is noted that the Applicant has not provided a citation as to where Wilmer states that mixed material is fed back into the process system.  Second, paragraph 0067 refers to excess blended process materials, indicating that a final required amount is known and considered in the process as disclosed because a user could not define material as “excess” if the needed amount was not known.  As pointed out by the Applicant, Wilmer does indicate that unacceptable or unneeded material may be discarded.  However, it is clear that this is an optional step, and that Wilmer also discloses the production and use of a desired amount of process material.  Thus, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774